       Case 1:17-cv-02176-ALC-BCM Document 88 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                       9/21/20
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- x
                                                             :
 ALBERTO MARTINEZ HERNANDEZ et
                                                             :
 al,
                                                             :
                                     Plaintiff,              :   17-cv-2176
                                                             :
                        -against-                            :   ORDER
                                                             :
 EAST WINGERS INC. et al.,                                   :
                                                             :
                                     Defendants.
 --------------------------------------------------------- x
ANDREW L. CARTER, JR., United States District Judge:

        On December 17, 2018, Plaintiffs filed a consent judgment in this matter. (ECF No. 81).

There is no agreement between the parties included. If an agreement exists, it must be submitted

to and reviewed by the Court pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

(2d Cir. 2015).

        Subsequently, Plaintiffs’ attorney withdrew from representation of one Plaintiff, Mr.

Ramirez Rojas. (ECF No. 78). Defendants did not object to the withdrawal, but provided that

they do not wish to resolve this matter through settlement if one Plaintiff had open claims

remaining. (ECF No. 83).

        By September 28, 2020, the parties should submit a joint status report to the Court

addressing these issues and indicating whether they wish to proceed with the proposed consent

judgment, as well as whether Mr. Ramirez Rojas has retained independent counsel.

SO ORDERED.




                                                        1
     Case 1:17-cv-02176-ALC-BCM Document 88 Filed 09/21/20 Page 2 of 2




Dated:   September 21, 2020
         New York, New York

                                             ANDREW L. CARTER, JR.
                                             United States District Judge




                                     2
